DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art does not teach or render obvious “the drive assembly being provided with a first contact, the support assembly being provided with a second contact movable relative to the first contact, during retraction or extension of the support assembly, the first contact and the second contact move relative to each other between a contacting state and a separating state; the controller is operable to determine whether the support assembly is in the retraction state or the extension state according to the contacting state or the separating state of the first contact and the second contact, so as to control display of the screen assembly.”

Independent claim 21 is allowed for the same reason as given above for claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHAYCE R BIBBEE/Examiner, Art Unit 2624        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624